Patterson, J.:
There was abundant evidence produced in the court below to require the issuance of the peremptory writ of mandamus in this matter. The only question before the court was whether the action of the commissioners of the fire department in discharging the relator was a legitimate exercise of the power they possessed to abolish the office he held and thereby dispense with his services, or was a mere pretext to remove him in order that they might put some- one in his place. It is manifest that the relator was discharged on the mere pretense that his office was to be abolished, and a man named IVIcLewee was immediately assigned to do the same work that the relator had done. This man IVIcLewee had been an employee of the fire department, filling a place which had been abolished by a resolution of the board, which resolution *312remained unrescinded at the time this relator, was removed from his position, and it is painfully apparent that the relator was thrust-'aside simply for the purpose of retaining McLewee in the employment and under the pay of the hoard, although the place he had filled had been abolished. Not only was the alleged reason for the - discharge of the relator and the retention of McLewee (who was virtually a discharged employee) a mere sham, but McLewee was ineligible to fill the place even had the relator’s office been abolished, for he had not passed the civil service examination required bylaw, and in no sense could McLewee he regarded as a transferee from one position to another.
The courts have the right to inquire into the good faith of" the action of the commissioners in a case of this kind, and the order. appealed from should be affirmed, with costs.
Van Brunt, P. J., Barrett, O’Brien and Ingraham, JJ., concurred.
Order affirmed, with costs.